Exhibit 10.1

LKQ Corporation
Long Term Incentive Plan

1.             Purpose. The purpose of the LKQ Corporation Long Term Incentive
Plan (the “Plan”) is to advance the interests of LKQ Corporation (the “Company”)
by providing for long-term performance awards for officers and other key persons
of the Company or one or more of its subsidiaries so as to attract and retain
such persons, make their compensation competitive with other opportunities, and
cause them to strive to increase the Company’s cumulative returns to its
stockholders.

2.             Administration. The Plan shall be administered (the
“Administrator”) by the Compensation Committee of the Board of Directors of the
Company. The Board of Directors of the Company (the “Board”) may hereafter in
its discretion designate the Board or a committee thereof to administer the
Plan, in which event such other administrator shall be deemed the
“Administrator” hereunder.

3.             Participants; Performance Periods; Portion of Awards.

(a)  Participants in the Plan shall be selected by the Administrator.

(b)  For purposes hereof, each “Performance Period” during the term of the Plan
shall begin on January 1 and shall terminate on December 31 of the third
calendar year ending thereafter. The first Performance Period pursuant to the
Plan shall begin on January 1, 2006 and end on December 31, 2008.

(c)  If a person becomes a participant in the Plan during any Performance
Period, the participant’s award for such Performance Period shall be prorated to
reflect such participant’s actual number of full months of participation;
provided, however, such proration shall not be applicable to participants
designated by the Administrator on the date of adoption of the Plan by the
Compensation Committee of the Board with respect to the first Performance
Period.

4.             Performance Awards.

(a)  Subject to Section 4(d) below, each participant in the Plan shall be
entitled to a performance award equal to the product of such participant’s
annual base salary (as of the last day of the applicable Performance Period)
multiplied by such participant’s  “Award Percentage” (as defined in
Section 4(b) below).

(b)  The Administrator shall assign for each Participant (1) a range of base
salary percentages (the “EPS Component”) to a range of EPS Growth percentages;
(2) a range of base salary percentages (the “Revenue Component”) to a range of
Revenue Growth percentages; and (3) a range of base salary percentages (the “ROE
Component”) to a range of ROE Growth points. For purposes of the Plan, the
number and percentages assigned to a particular participant pursuant to the
immediately preceding sentence shall be collectively referred to as the “Award
Components.” A sample Award Component Matrix is attached hereto as Exhibit 1.
Each participant’s “Award Percentage” shall mean the sum of (1) the EPS
Component that corresponds to the Company’s EPS Growth, (2) the Revenue
Component that corresponds to the Company’s Revenue Growth, and (3) the ROE
Component that corresponds to the Company’s ROE Growth. For purposes of the
Plan:

(i)            “EPS Growth” shall mean the percentage growth of the Company’s
diluted net income per share, as disclosed by the Company on its audited
financial statements, from the “Base Year” (as defined below) to the “Final
Year” (as defined below).

(ii)           “Revenue Growth” shall mean the percentage growth of the
Company’s revenue, as disclosed by the Company on its audited financial
statements, from the Base Year to the Final Year.

(iii)          “ROE Growth” shall mean the amount (expressed in basis points) by
which the Company’s return on equity (total net income for such year divided by
the average total stockholders’ equity for the four quarters of such year) for
the Final Year exceeds the Company’s return on equity for the Base Year.

(iv)          “Base Year” shall mean the year ended December 31 in the year
immediately preceding the applicable Performance Period.

(v)           “Final Year” shall mean the year ended on the last day of such
Performance Period.

(c)  In the event of any change in corporate capitalization of the Company, such
as a stock split, stock dividend or other distribution of stock, a proportionate
adjustment shall be made to the calculation of the awards granted hereunder.

(d)  Notwithstanding any other provisions of the Plan to the contrary, the
following provisions shall be applicable to participation in the Plan by any
individual whose total compensation for any year exceeds the amount specified by
Section 162(m) of the Internal Revenue Code of 1986, as amended, if any portion
of such participant’s compensation would otherwise be non-deductible by the
Company pursuant to that Section:


--------------------------------------------------------------------------------




(i)  Each such participant’s performance award for any Performance Period shall
be based solely on the achievement of the goals applicable pursuant to Section 4
(b) above.

(ii)  With respect to each such participant, no bonus shall be payable hereunder
except upon written certification by the Administrator that the applicable
performance goals have been satisfied to a particular extent.

(iii)  The specific performance goals to be attained for the year shall be
determined by a committee consisting of at least two members of the Board each
of whom shall qualify as an ”outside director” (within the meaning of
Section 162(m) of the Code).

(iv)  The specific performance goals shall be established by such committee no
later than 90 days after the beginning of the Performance Period to which they
relate.

5.             Cash and Deferred Awards.

(a) Performance awards for each Performance Period shall be payable as follows:

(i)  An amount equal to 50% of the performance award (the “Cash Award”) shall be
paid in cash as soon as practicable after the end of the Performance Period (but
in no event later than March 15 of the year following the end of the Performance
Period); and

(ii)  An amount equal to 50% of the performance award (the “Deferred Award”),
including interest thereon as set forth in Section 6 hereof, shall be paid in
cash as soon as practicable after the date of vesting (but in no event later
than March 15 of the year following the date of vesting), determined pursuant to
Section 7 hereof.

(b)  Subject to Section 4(c) above, the maximum amount of a performance award
that may be awarded pursuant to Section 4(b) hereof to a participant with
respect to any Performance Period pursuant to this Plan shall be limited to
$3,000,000. The Deferred Award portion of each performance award shall accrue
interest as contemplated by Section 6 hereof.

6.             Interest on Deferred Award. An amount equal to the Deferred Award
granted to each participant pursuant hereto shall be credited to a bookkeeping
account maintained by the Company in the name of each participant (a “Deferred
Account”) as of the last day of each Performance Period with respect to which a
Deferred Award is payable. The portions of a participant’s Deferred Award shall
accrue interest from the first day after the end of the applicable Performance
Period until the date such portion has vested, at a rate per annum equal to the
Prime Rate (as published in The Wall Street Journal) adjusted quarterly on the
first day of each January, April, July and October.

7.             Vesting.

(a)  A participant whose employment with the Company or one of its subsidiaries
is terminated during any Performance Period shall not be entitled to the payment
of a performance award under the Plan for such Performance Period.

(b)  A participant’s right to receive a Cash Award for any Performance Period
shall vest on the close of business on the last day of such Performance Period.

(c)  A participant’s right to receive a Deferred Award or any portion thereof
for any Performance Period shall vest with respect to one-third of the Deferred
Award on each one year anniversary of the end of the Performance Period to which
the Deferred Award relates, over a total of three years; provided that if the
participant is not an employee of the Company or one of its subsidiaries on any
such date, then such award or any portion thereof shall not vest, except as
hereinafter provided. If the participant is not an employee of the Company or
one or more of its subsidiaries on any such date as a result of the
participant’s normal retirement at the age of 65, death or total disability, the
participant or his beneficiary designated pursuant to Section 10 hereof shall be
entitled to payment of the entire Deferred Award as soon as practicable after
such attainment of normal retirement age, death or total disability. An
individual shall be deemed to have suffered a “total disability,” pursuant to
§409A(a)(2)(C) of the Code, if the individual is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
metal impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period not less than three
(3) months under an accident and health plan covering employees of the Company.

8.             Change of Control. In the event of a Change of Control of the
Company, (i) each Performance Period which has not yet ended shall end as of the
calendar quarter coincident with or next following the date of such Change of
Control, (ii) each unpaid Cash Award from such Performance Periods and each
unpaid Deferred Award from such Performance Periods and from prior Performance
Periods shall vest as of the close of the business on the last day of each such
Performance Period (as determined in accordance with clause (i)), (iii) the
Administrator shall cause the performance awards payable to participants to be
promptly calculated, and (iv) the Company shall pay such performance awards to
participants as promptly as practicable following the Administrator’s
determination,


--------------------------------------------------------------------------------




notwithstanding any Plan provision to the contrary. In calculating the
performance awards payable to participants in connection with a Change in
Control, the Administrator shall (a) decrease the Award Components on a pro rata
basis to account for the decreased length of the applicable Performance Period,
and (b) discount the performance awards to account for the time value of money
as required by Section 162(m) of the Code. For purposes of Section 8, Change of
Control shall have the same meaning as defined in IRS Prop. Reg. Sec.
1.409A-3(g)(5). Notwithstanding the foregoing, Change of Control shall have the
same meaning as defined in the Company’s 1998 Equity Incentive Plan, as amended
from time to time, solely with respect to Cash Awards.

9.             Participants’ Interest. A participant’s benefits hereunder shall
at all times be reflected on the Company’s books as a general unsecured and
unfunded obligation of the Company and the Plan shall not give any person any
right or security interest in any asset of the Company nor shall it imply any
trust or segregation of assets by the Company.

10.           Designation of Beneficiaries. A participant from time to time may
name in writing any person or persons (who may be named concurrently,
contingently or successively) to whom his or her benefits are to be paid if he
or she dies before complete payment of such benefits. Each such beneficiary
designation will revoke all prior designations by the participant with respect
to the Plan, shall not require the consent of any previously named beneficiary,
shall be in a form prescribed by the Administrator, and will be effective only
when filed with the Administrator during the participant’s lifetime. If the
participant fails to designate a beneficiary before his or her death, as
provided above, or if the beneficiary designated by the participant dies before
the date of the participant’s death or before complete payment of the
participant’s benefits, the Company, in its discretion, may pay the remaining
unpaid portion of the participant’s benefits to either (i) one or more of the
participant’s relatives by blood, adoption or marriage and in such proportion as
the Company determines; or (ii) the legal representative or representatives of
the estate of the last to die of the participant and his or her designated
beneficiary.

11.           Facility of Payment. If a participant or his or her beneficiary is
entitled to payments under the Plan and in the Company’s opinion such person
becomes in any way incapacitated so as to be unable to manage his or her
financial affairs, the Company may make payments to the participant’s or such
beneficiary’s legal representative, or to a relative or friend of the
participant or beneficiary for such person’s benefit, or the Company may make
payments for the benefit of the participant or beneficiary in any manner that it
considers advisable. Any payment made in accordance with the preceding sentence
shall be a full and complete discharge of any liability for such payment
hereunder.

12.           Non-Alienation of Benefits. All rights and benefits under the Plan
are personal to the participant and neither the Plan nor any right or interest
of a participant or any person arising under the Plan is subject to voluntary or
involuntary alienation, sale, transfer, or assignment without the Company’s
consent.

13.           Withholding for Taxes. Notwithstanding any other provisions of
this Plan, the Company may withhold from any payment made by it under the Plan
such amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Internal Revenue Code or the Social
Security Act or any state’s income tax act or for purposes of paying any estate,
inheritance or other tax attributable to any amounts payable hereunder.

14.           No Employment Rights. The Plan is not a contract of employment and
participation in the Plan will not cause any participant to have any rights to
continue as an employee of the Company (or any affiliated entity), or any right
or claim to any benefit under the Plan, unless the right or claim has
specifically vested under the Plan.

15.           Administrator or Company Determinations Final. Each determination
provided for in the Plan shall be made by the Administrator or the Company, as
the case may be, under such procedures as may from time to time be prescribed by
the Administrator or the Company. Any such determination shall be conclusive.
The Administrator, in its sole and absolute discretion, may reduce, but not
increase, the amount of any award otherwise payable to a participant, based on
any subjective or objective factors that the Administrator determines to be
appropriate. Notwithstanding any other provisions of the Plan to the contrary,
neither the Company nor the Administrator is empowered to make any
determinations hereunder that cause the Plan to fail to comply with the
requirements of Section 162(m) of the Code.

16.           Amendment or Termination. The Administrator may in its sole
discretion terminate or amend the Plan from time to time. No such termination or
amendment shall alter a participant’s right to receive a vested award under the
Plan.

17.           Successors. Unless otherwise agreed to, the Plan is binding on and
will inure to the benefit of any successor to the Company, whether by way of
merger, consolidation, purchase or otherwise

18.           Controlling Law. The Plan shall be constructed in accordance with
the internal laws of the State of Illinois, and shall be operated and
administered in accordance with §409A of the Code, to the extent applicable.

19.           Date of Adoption. The Plan has been adopted by the Compensation
Committee of the Board as of January 27, 2006, subject to stockholder approval,
and by the stockholders of the Company as of May 8, 2006.


--------------------------------------------------------------------------------




Exhibit 1

Award Component Matrix

Participant:
Performance Period:

 

EPS
GROWTH (%)

 

EPS
COMPONENT (%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REVENUE
GROWTH (%)

 

REVENUE
COMPONENT (%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROE GROWTH
(basis points)

 

ROE
COMPONENT (%)

 


--------------------------------------------------------------------------------